Name: 1999/765/EC: Commission Decision of 15 November 1999 amending Decision 96/519/EC on financial aid from the Community for the work of the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne (RIVM), Bilthoven, Netherlands, a Community reference laboratory for residue testing (notified under document number C(1999) 3753) (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  research and intellectual property; NA;  animal product;  deterioration of the environment
 Date Published: 1999-11-24

 Avis juridique important|31999D07651999/765/EC: Commission Decision of 15 November 1999 amending Decision 96/519/EC on financial aid from the Community for the work of the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne (RIVM), Bilthoven, Netherlands, a Community reference laboratory for residue testing (notified under document number C(1999) 3753) (Only the Dutch text is authentic) Official Journal L 301 , 24/11/1999 P. 0014 - 0014COMMISSION DECISIONof 15 November 1999amending Decision 96/519/EC on financial aid from the Community for the work of the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne (RIVM), Bilthoven, Netherlands, a Community reference laboratory for residue testing(notified under document number C(1999) 3753)(Only the Dutch text is authentic)(1999/765/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 28(2) thereof,(1) Whereas by Commission Decision 96/519/EC of 29 July 1996 on financial aid from the Community for the work of the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne (RIVM), Bilthoven, Netherlands, a Community reference laboratory for residue testing(3), provisions were established for providing financial assistance to that Community reference laboratory;(2) Whereas for budgetary reasons, the Community financial assistance provided for in Decision 96/519/EC requires presentation of supporting documents; whereas the requirements related to these supporting documents are specified in the said Decision;(3) Whereas a request has been made for an extended period for the submission of supporting documents;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 96/519/EC the date "1 October 1998" is replaced by "1 May 1999".Article 2This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 15 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 217, 28.8.1996, p. 10.